EXHIBIT 10.3




UNCONDITIONAL AND CONTINUING GUARANTY

        THIS UNCONDITIONAL AND CONTINUING GUARANTY (the “Guaranty”) is made this
1st day of September, 2008, by NTS GUARANTY CORPORATION, a Kentucky corporation,
whose address for all purposes relevant to this Guaranty is 10172 Linn Station
Road, Louisville, Kentucky 40223 (“Guarantor”) in favor of NATIONAL CITY BANK, a
national banking association having an address at One East Fourth Street,
Cincinnati, Ohio 45202 (the “Bank”).


RECITALS:

        A.        NTS/VIRGINIA DEVELOPMENT COMPANY (“NTS/Virginia”), a Virginia
corporation, and NTS/LAKE FOREST II RESIDENTIAL CORPORATION, a Kentucky
corporation (“NTS/Lake Forest II”, NTS/Virginia and NTS/Lake Forest II may be
collectively referred to herein as the “Borrowers”), have requested
modifications to the loan from the Bank dated October 31, 2000, and the Bank has
agreed to modify the loan, provided, among other things, that the Guarantor
guaranty the payment of all of the indebtedness to be evidenced by such loan,
together with interest thereon, for the benefit of the Bank.

        B.        The Guarantor has a financial interest in the Borrowers, and
will derive substantial economic benefit from the making of the loan so
requested to Borrowers.

        NOW, THEREFORE, for Ten Dollars ($10.00) and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
for the purpose of inducing the Bank to extend credit to the Borrowers, the
Guarantor hereby agrees as follows:

        1.    Absolute and Unconditional Guaranty. The Guarantor absolutely and
unconditionally guarantees: (a) the prompt and punctual payment when due, by
acceleration or otherwise, of all of the indebtedness evidenced by that certain
Sixth Amended and Restated Promissory Note (which, together with any and all
amendments, modifications and supplements thereof and all notes issued in
substitution or exchange therefor, is referred to as the “Note”) from Borrowers
in favor of the Bank dated of even date herewith, evidencing an indebtedness in
the original principal amount of Seven Million Three Hundred Fifty-Two Thousand
and 00/100 Dollars ($7,352,000.00); and (b) and under any and all other
documents, instruments and agreements evidencing or securing the indebtedness
evidenced by the Note (all of such documents, instruments and agreements, and
all amendments and modifications thereof, are collectively referred to herein as
the “Loan Documents”). The Guarantor’s obligation for the payment of the
indebtedness evidenced by the Note and Loan Documents shall include, without
limitation, the obligation for the payment of: (a) the outstanding principal
balance of such indebtedness under the Note; (b) all interest which may accrue
or be payable pursuant to the Note (including, without limitation, interest at
any default rate specified in the Note); (c) all fees and costs which may be or
become payable in accordance with the terms of the Note and Loan Documents
(including all late fees and charges); and (d) all costs of collecting or
enforcing the

-1-

--------------------------------------------------------------------------------

Note, Loan Documents or this Guaranty. All of the obligations described in this
Section 1 are collectively referred to as the “Guaranteed Obligations”.

      2.    Guarantee Unconditional. The Guarantor’s obligations hereunder are
continuing, absolute and unconditional, regardless of any facts or circumstances
which might otherwise constitute a legal or equitable discharge of, or a defense
for, a guarantor or surety. This absolute, continuing, unconditional, and
unrestricted guaranty is a guaranty of payment and not a guaranty of collection.
Upon Borrowers’ failure to pay the Guaranteed Obligations promptly when due,
Bank, at its sole option, may proceed against the Guarantor to collect the
Guaranteed Obligations, with or without proceeding against the Borrowers, any
co-maker or co-surety or co-Guarantor, any indorser or any collateral held as
security for the Guaranteed Obligations. Any and all payments upon the
Guaranteed Obligations made by the Borrowers, the undersigned, or any other
person, and the proceeds of any and all collateral securing the payment of the
Guaranteed Obligations and this Guaranty, may be applied by Bank in whatever
manner it may determine in its sole discretion. Without limiting the generality
of the foregoing, the Guarantor agrees that the Bank may take the following
actions, without the knowledge or consent of the Guarantor and without affecting
the liability of the Guarantor under this Guaranty:

        (a)       The Note or any other Loan Document may be modified or
amended, and all or any component of Guaranteed Obligations may be renewed or
the maturity may be extended from time to time at any rate or rates of interest;


        (b)       Property now or hereafter held as security for or pertaining
to the Guaranteed Obligations may be sold, exchanged, surrendered or otherwise
dealt with by the Bank; and


        (c)       Settlements, compromises, compositions, accounts stated and
agreed balances pertaining to the Guaranteed Obligations may be affected in good
faith between the Bank and the Borrowers.


In addition, the Guarantor agrees that its obligations hereunder shall remain in
full force and effect without regard to, and shall not be released, discharged
or affected by: (i) any exercise or nonexercise, or delay in exercising, any
right, power or remedy under or in respect of the Note, this Guaranty or any
other Loan Document, or any waiver, consent, indulgence or other action (or
inaction) in respect of any of the same; (ii) any bankruptcy, insolvency,
arrangement, composition or similar proceedings commenced by or against either
Borrower; (iii) any failure to perfect, or any release or waiver of, any rights
or security furnished to the Bank with respect to any of the Guaranteed
Obligations; (iv) the genuineness, validity or enforceability of any of the Loan
Documents; (v) any limitations of liability of the Borrowers which may be
provided in any Loan Document; or (vi) any other circumstances which might
otherwise constitute a legal or equitable discharge of a guarantor or surety.

        3.    No Duty to Exhaust Remedies. The Guarantor hereby expressly waives
diligence, protest, demand, presentment and notices of any kind, and waives any
requirement that the Bank

-2-

--------------------------------------------------------------------------------

exhaust any right or remedy, or proceed first against the Borrowers or any
security for the Guaranteed Obligations before calling upon the Guarantor for
collection of the Guaranteed Obligation.

        4.    SUBROGATION. UNTIL SUCH TIME AS THE GUARANTEED OBLIGATIONS ARE
PAID IN FULL, THE GUARANTOR AGREES NOT TO SEEK RECOURSE AGAINST THE BORROWERS BY
WAY OF SUBROGATION OR OTHERWISE IF SUCH GUARANTOR IS CALLED UPON TO PAY THE BANK
UNDER THIS INSTRUMENT. UNTIL SUCH TIME AS THE GUARANTEED OBLIGATIONS ARE PAID IN
FULL, THE GUARANTOR IRREVOCABLY WAIVES ANY AND ALL RIGHTS HE MAY HAVE AT ANY
TIME (WHETHER ARISING DIRECTLY OR INDIRECTLY, BY OPERATION OF LAW OR CONTRACT)
TO ASSERT ANY CLAIM AGAINST THE BORROWERS ON ACCOUNT OF PAYMENTS MADE BY THE
GUARANTOR UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY AND ALL
RIGHTS OR SUBROGATION, REIMBURSEMENT, EXONERATION, CONTRIBUTION OR INDEMNITY.

        5.    Effect of Bankruptcy Proceedings, Etc. If at any time any whole or
partial payment of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned by the Bank upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrowers or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrowers, this Guaranty shall continue to be effective, or be
reinstated, as the case may be, all as though such payment had not been made.

        6.    Reporting Requirements. The Guarantor shall furnish to the Bank
when requested, and in any event not less frequently than once each year: (i)
financial statements in form and substance reasonably satisfactory to the Bank,
and (ii) true, correct and complete copies of its federal income tax return (as
the same is filed with the Internal Revenue Service). The Guarantor represents
and warrants to the Bank that all financial statements furnished (or to be
furnished) to the Bank accurately reflect (or, when delivered, will accurately
reflect) its financial condition at the times and for the periods therein
stated.

        7.    Certain Transfers Prohibited. The Guarantor agrees that so long as
any of the Guaranteed Obligations remains outstanding, he will not give or
otherwise transfer or dispose of any material portion of its assets to any other
person or entity for less than the reasonably equivalent value of such assets.

        8.    Miscellaneous Provisions.

        (a)        From time to time at the Bank’s request, the Guarantor shall
execute and deliver to or as directed by the Bank any and all documents,
instruments or agreements of further assurance that the Bank may reasonably
require to confirm this Guaranty or to carry out the purpose and intent hereof.


-3-

--------------------------------------------------------------------------------

        (b)       This Guaranty may not be modified, amended, discharged or
terminated except by a written instrument executed by each party against whom
such modification, amendment, discharge or termination is sought.


        (c)       No course of dealing and no delay by the Bank in exercising
any right or remedy hereunder shall affect or impair any other or future
exercise of any such right or remedy. The rights and remedies of the Bank under
this Guaranty are cumulative and are not exclusive of any rights or remedies
which may be available to the Bank under the Note, under any other Loan
Document, at law or in equity; any or all such remedies may be exercised
concurrently or successively.


        (d)       The Guarantor agrees to pay, or to reimburse the Bank for, any
and all out-of-pocket expenses reasonably incurred by the Bank (including,
without limitation, reasonable attorneys’ fees and costs) in connection with the
enforcement or preservation of the Bank’s rights under this Guaranty.


        (e)       If any provision of this Guaranty, or the application of any
such provision to any person or circumstance, shall be invalid or enforceable,
the remainder of this Guaranty or the application of any such provision to other
persons or circumstances shall not be affected thereby, and shall remain valid
and enforceable to the fullest extent permitted by law.


        (f)       This Guaranty shall be binding upon the Guarantor and its
successors and assigns, and shall inure to the benefit of the Bank and its
successors and assigns.


        (g)       This Guaranty shall be governed by the laws of the State of
Ohio.


        (h)       AS A SPECIFIC INDUCEMENT FOR THE BANK TO EXTEND CREDIT TO THE
BORROWERS, AND AFTER HAVING THE OPPORTUNITY TO CONSULT COUNSEL, THE GUARANTOR
EXPRESSLY WAIVES ANY RIGHT THAT HE MAY HAVE TO A TRIAL BY JURY IN CONNECTION
WITH ANY SUIT, ACTION OR PROCEEDING ARISING FROM OR RELATED TO THIS GUARANTY.


        (i)       All notices, requests, demands and other communications in
connection with this Guaranty shall be in writing and shall be sent by certified
mail, postage prepaid, return receipt requested and addressed as set forth
below:


(i) if to the Bank:

NATIONAL CITY BANK
One East Fourth Street
Cincinnati, Ohio 45202
Attn: Commercial Real Estate Division

with a copy concurrently to:


-4-

--------------------------------------------------------------------------------

Keating, Muething & Klekamp PLL
One East Fourth Street, Suite 1400
Cincinnati, Ohio 45202
Attn: Mark J. Weber, Esq.


(ii)

if to the Guarantor:

NTS Guaranty Corp
10172 Linn Station Road
Louisville, Kentucky 40223
Attn: Gregory A. Wells

with a copy concurrently to:

Rosann D. Tafel, Esq.
NTS Development Company
10172 Linn Station Road
Louisville, Kentucky 40223

        All notices furnished in compliance with the foregoing shall be deemed
effective when received by the party to whom it is addressed.

        (j)       This guaranty shall inure to the benefit of and bind the
parties hereto, their successors and assigns, and their legal representatives or
heirs. Bank may, at its option, assign this guaranty to any other party who is
or becomes the indorsee or assignee of any part of the Guaranteed Obligations,
or who is in possession of or the bearer of any part of the Guaranteed
Obligations that is payable to the bearer, and the undersigned shall continue to
be liable under this guaranty to such other party to the extent of such
indorsed, assigned, or possessed Guaranteed Obligations.


        This Unconditional and Continuing Guarantee is executed as of the date
first set forth above.

Witnesses: GUARANTOR:   NTS GUARANTY CORPORATION /s/ Janice Hrusovsky Print:
Janice Hrusovsky By: /s/ Brian F. Lavin Name: Brian F. Lavin /s/ Pamela K.
Serotte Title: President Print: Pamela K. Serotte



-5-